DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 is/are pending. 
Claim(s) 1 and 12 is/are independent.

Priority
No priority has been claimed in the present application.

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 12/3/2018 have been considered by the examiner.

Claim Objections
Claim(s) 1, 6 and 11 is/are objected to because of the following informalities:  
“a context analysis entity, a context analysis entity tangibly…”, and it should be “said context analysis entity tangibly…”
Claim 1 recites “a non-transitory machine readable used”, and it should be “a non-transitory machine readable medium used”.
Claim 6 recites “wherein said context analysis entity, wherein said context analysis entity”, and it should be “
Claim 11 recites “wherein said context analysis entity, providing”, and it should be “wherein said context analysis entity[[,]] provides”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) XX Line X recite(s)
Claim(s) 4 and 12 recite(s) the term “subtle differences identified”. This term seems to be vague or unclear and its r metes and bounds is not understandable. This is because it is unclear what the term “subtle” encompasses as a limitation. For examining purposes, the term has been interpreted to mean any identified differences. Applicant may amend the claim by removing the term “subtle”; or by any other appropriate correction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimanis (U.S. Pub. No. 2016/0314782) (hereinafter “Klimanis”) in view of Almurayh (U.S. Pat. No. 9,712,549) (hereinafter “Almurayh”).

Regarding claim 1, Klimanis teaches a system for implementing enhanced…detection and notification in smart home environment through profiled context (Para. 29 - - smart hazard detectors can detect hazards or security related events or measurable characteristics which is being interpreted as enhanced detection; Para. 70 - - notification performed in smart home environments using various means; Para. 63 - - temperature is controlled in the context of occupant’s stored profile)

comprising: a context analysis entity, a context analysis entity tangibly embodied in a non-transitory machine readable used to implement enhanced…detection and notification, (Para. 34 - - central server or cloud-computing system implements smart hazard detectors that implement enhanced detection and notification; Claim 16 - - non-transitory computer-readable medium comprises instructions executed by processors to perform operations)

(Para. 29 - - data feed is gathered from smart home devices)

said context analysis entity, identifying changes in the data feeds to trigger analysis; (Para. 63 - - rules-based inference engines or artificial intelligence used to analyze sensed information, i.e. data feed, triggered in response to identified changes such as occupancy)

said context analysis entity, comparing the identified changes within context to an applicable stored profile; (Para. 63 - - identified occupancy change data is compared to particular occupant’s, i.e. applicable, stored profile)

and said context analysis entity, using the comparisons for automatically taking an appropriate action including performing a notification. (Para. 63 - - localized-thermostat service robot automatically keeps temperature at comfortable levels; Para. 70 - - notification performed in smart home environments using various means)

But Klimanis does not explicitly teach anomaly detection

However, Almurayh teaches anomaly detection (Col. 2 Lines 27-37 - - anomalies are detected)

Klimanis and Almurayh are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain performing detections in a smart home environment, and acting based on the detections. 

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Klimanis, by incorporating the above limitation(s) as taught by Almurayh.

One of ordinary skill in the art would have been motivated to do this modification in order to determine an event where appliances have deviated greater than a predetermined threshold, as suggested by Almurayh (Col. 1 Lines 31-46).



Regarding claim 2, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches wherein said context analysis entity includes a profile and knowledge base manager, an audio and visual monitoring engine, and a real time event analysis engine. (Para. 63 - occupant’s stored profile, vision and audio techniques used, where temperature monitoring to keep at comfortable levels is real time event analysis)



Regarding claim 3, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches establishing a baseline of visual and audio patterns of each room monitored to serve for threshold comparisons. (Para. 63 - - vision and audio techniques use recognition of occupants, where recognition uses threshold comparisons compared to a baseline)



Regarding claim 4, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches creating a plurality of profiles, and using predefined profiles to generate a contextual comparison for subtle differences identified. (Para. 46 - - signature for profile of occupants is created; Para. 63 - - identified occupancy change data is compared to particular occupant’s, i.e. applicable, stored profile)



Regarding claim 5, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches identifying changes in visual frames, identifying changes and associated objects, and checking for an applicable associated profile. (Para. 63 - - vision techniques use recognition of occupants, where recognition includes changes in visual frames identified, and where identified occupancy change data is compared to particular occupant’s, i.e. applicable, stored profile)



Regarding claim 6, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches identifying changes in audio, identifying audio changes and corresponding with visuals, and checking for an applicable associated profile. (Para. 63 - - visual along with audio techniques use recognition of occupants, and where identified occupancy change data is compared to particular occupant’s, i.e. applicable, stored profile)



Regarding claim 7, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches checking for an applicable stored profile, and includes creating a home profile, a family profile, individual profiles, room profiles, and scenario profiles, and storing the created profiles in a profile database. (Para. 63 - - identified occupancy change data is compared to particular occupant’s, i.e. applicable, stored profile; Fig. 1 - - house 150 communicates with nest/cloud 164 to create home profile; Para. 85 - - family members identified to create family profile; Para. 46 - - signatures for profile of individual occupants are created; Para. 29 - - hazard and non-hazard events/scenario profiles are created and stored in database/cloud/server in order to be detected)



Regarding claim 8, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches creating and storing a database of a historical knowledge base. (Para. 137 - - historical knowledge of environmental inputs are stored)



Regarding claim 9, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches creating and storing an entity relationship database. (Para. 73 - - correlation between signatures and detections are stored)



Regarding claim 10, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches identifying a violation, scoring the violation, and performing notification rules. (Para. 98 - - hazards/violations can be identified, i.e. scored, as serious, and appropriate notification is performed)



Regarding claim 11, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches providing context information used for performing a notification to a designated authority being notified. (Para. 98 - - remote security/monitoring service or fire department is designated authority being notified)



Regarding claim 12, Klimanis teaches a computer-implemented method for implementing enhanced…detection and notification in smart home environment through profiled context (Para. 29 - - smart hazard detectors can detect hazards or security related events or measurable characteristics which is being interpreted as enhanced detection; Para. 70 - - notification performed in smart home environments using various means; Para. 63 - - temperature is controlled in the context of occupant’s stored profile; Claim 16 - - non-transitory computer-readable medium comprises instructions executed by processors to perform computer-implemented operations)

(Para. 34 - - central server or cloud-computing system implements smart hazard detectors that implement enhanced detection and notification; Claim 16 - - non-transitory computer-readable medium comprises instructions executed by processors to perform operations)

said context analysis entity: gathering data feeds from smart home devices; (Para. 29 - - data feed is gathered from smart home devices)

identifying changes in the data feeds to trigger analysis; (Para. 63 - - rules-based inference engines or artificial intelligence used to analyze sensed information, i.e. data feed, triggered in response to identified changes such as occupancy)

using predefined profiles to generate a contextual comparison for subtle differences identified; (Para. 63 - - identified occupancy change data is compared to particular occupant’s, i.e. applicable, stored profile)

and using the comparison for automatically taking an appropriate action including performing notification. (Para. 63 - - localized-thermostat service robot automatically keeps temperature at comfortable levels; Para. 70 - - notification performed in smart home environments using various means)


But Klimanis does not explicitly teach anomaly detection

However, Almurayh teaches anomaly detection (Col. 2 Lines 27-37 - - anomalies are detected)

Klimanis and Almurayh are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain performing detections in a smart home environment, and acting based on the detections. 

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Klimanis, by incorporating the above limitation(s) as taught by Almurayh.

One of ordinary skill in the art would have been motivated to do this modification in order to determine an event where appliances have deviated greater than a predetermined threshold, as suggested by Almurayh (Col. 1 Lines 31-46).



Regarding claim 13, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches creating and storing a home profile, a family profile, individual profiles, room profiles, and scenario profiles in a profile database. (Para. 63 - - identified occupancy change data is compared to particular occupant’s, i.e. applicable, stored profile; Fig. 1 - - house 150 communicates with nest/cloud 164 to create home profile; Para. 85 - - family members identified to create family profile; Para. 46 - - signatures for profile of individual occupants are created; Para. 29 - - hazard and non-hazard events/scenario profiles are created and stored in database/cloud/server in order to be detected)



Regarding claim 14, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches establishing attributes for each of the profiles. (Para. 47 - - occupant behavior is observed in order to establish attributes for each occupant profile)



Regarding claim 15, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches establishing a baseline of visual and audio patterns of each room monitored to serve for threshold comparison purposes. (Para. 63 - - vision and audio techniques use recognition of occupants, where recognition uses threshold comparisons compared to a baseline)



Regarding claim 16, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches identifying changes in audio, identifying audio changes and corresponding with visuals, and checking for an applicable associated profile. (Para. 63 - - visual along with audio techniques use recognition of occupants, and where identified occupancy change data is compared to particular occupant’s, i.e. applicable, stored profile)



Regarding claim 17, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches identifying changes in visual frames, identifying changes and associated objects, and checking for an applicable associated profile. (Para. 63 - - vision techniques use recognition of occupants, where recognition includes changes in visual frames identified, and where identified occupancy change data is compared to particular occupant’s, i.e. applicable, stored profile)



Regarding claim 18, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches creating and storing a home profile, a family profile, individual profiles, room profiles, and scenario profiles in a profile database and checking for an applicable associated profile in the profile database. (Fig. 1 - - house 150 communicates with nest/cloud 164 to create home profile; Para. 85 - - family members identified to create family profile; Para. 46 - - signatures for profile of individual occupants are created; Para. 29 - - hazard and non-hazard events/scenario profiles are created and stored in database/cloud/server in order to be detected; Para. 63 - - identified occupancy change data is compared to particular occupant’s, i.e. applicable, stored profile)



Regarding claim 19, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches alerting a head of family and a designated authority. (Para. 98 - - remote security/monitoring service or fire department is designated authority being notified; Para. 31 - - head of the household can be person interacting with smart home and being notified)



Regarding claim 20, the combination of Klimanis and Almurayh teaches all the limitations of the base claim(s).
Klimanis further teaches providing context information used for performing the notification to the designated authority. (Para. 98 - - remote security/monitoring service or fire department is designated authority being notified for the context information of a fire event)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119